Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.119 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                    Case No. 19-mj-22907-RNB-BAS-1
13
                                     Plaintiff,     ORDER DENYING APPEAL
14
                                                    FROM MAGISTRATE JUDGE
15           v.                                     DECISION AND AFFIRMING
16     GINER HORACIO CARAVEO                        CONVICTION AND SENTENCE
       GERONIMO,                                    (ECF No. 10)
17
                                  Defendant.
18

19         On July 23, 2019, Defendant pled guilty, without the benefit of a plea
20   agreement, to attempted illegal entry into the United States in violation of Title 8
21   U.S.C. § 1325(a). (ECF No. 7.) He was immediately sentenced to time served. (Id.)
22   He now appeals that conviction arguing: (1) “Streamline Court” violates equal
23   protection and due process; (2) Section 1325 is facially unconstitutional in light of
24   United States v. Morales-Sanchez, 137 S. Ct. 1678 (2017); (3) Section 1325 violates
25   the non-delegation doctrine and should be declared void for vagueness; (4) the
26   Complaint to which he pled guilty omitted essential elements; and (5) when the
27   Magistrate Judge advised him of the elements of the offense, he omitted the
28   requirement that the defendant knew he was an illegal alien at the time of his

                                              –1–                                 19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.120 Page 2 of 7




 1   attempted entry. (ECF No. 16.) The Government opposes. (ECF No. 18.) For the
 2   reasons stated below, the Court DENIES the Appeal (ECF No. 10) and AFFIRMS
 3   the conviction and sentence.
 4   I.    BACKGROUND
 5         Defendant was charged in a Complaint with attempted illegal entry in violation
 6   of Title 8 U.S.C. § 1325(a). (ECF No. 1.) Specifically, the Complaint alleged that
 7   Defendant was an alien who “attempted to enter the United States at a time and place
 8   other than as designated by immigration officers.” (Id.) The Complaint further
 9   referenced an attached probable cause statement that alleged Defendant was found
10   lying next to a boulder approximately 24 miles east of the Tecate Port of Entry and
11   approximately 3 ½ miles north of the U.S./Mexico border. (Id.) When he was found
12   lying next to the rock, Defendant admitted he was a Mexican citizen, that he had no
13   immigration documents allowing him to remain in the United States legally and that
14   he was illegally present in the United States. (Id.)
15         On July 23, 2019, Defendant pled guilty to this Complaint. (ECF No. 16-1.)
16   The Magistrate Judge advised Defendant that the elements of the crime to which he
17   was pleading guilty were: (1) at the time Defendant attempted to enter the United
18   States, he was “not a natural born or naturalized citizen or a national of the United
19   States;” (2) “Defendant had the specific intent to enter the United States at a time and
20   place other than as designated by immigration officers;” (3) “Defendant also had the
21   specific intent to enter the United States free from official restraint, meaning the
22   Defendant intended to enter without being detected, apprehended or taken into
23   custody by Government authorities, so he could roam freely in the United States;”
24   and (4) Defendant took a substantial step toward committing the crime that “strongly
25   corroborated the Defendant’s intent to commit the crime.” (Id. 11:6–21.)
26         Defense counsel objected arguing that there was an additional element that
27   required that the Defendant knew he was an alien at the time he attempted to enter
28   the United States. (Id. 12:2–8.)      Although the Magistrate Judge overruled this

                                               –2–                                   19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.121 Page 3 of 7




 1   objection, when he was establishing the factual basis for Defendant’s guilty plea, he
 2   specifically asked Defendant whether he knew, at the time he attempted to enter the
 3   United States, that he was not a citizen or national of the United States. Defendant
 4   agreed that he knew at the time of his attempted entry that he had no legal right to be
 5   in the United States. (Id. 16:2–3, 17:5–8.)
 6   II.    LEGAL STANDARD
 7          “A defendant may appeal a magistrate judge’s judgment of conviction or
 8   sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B);
 9   see also 18 U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a
10   district judge.” Fed. R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same
11   as in an appeal to the court of appeals from a judgment entered by a district
12   judge.” Id. Defendant’s appeal in this case was timely filed.
13   III.   ANALYSIS
14
            A.    Defendant Waived His Right to Raise Constitutional Objections to
15                “Operation Streamline”
16          Defendant argues that he was unconstitutionally treated differently that those
17   prosecuted for petty offense through the Government’s Central Violations Bureau.
18   The Ninth Circuit soundly rejected this argument, following a similar guilty plea, in
19   United States v. Chavez-Diaz, 949 F.3d 1202, 1206 (9th Cir. 2020) (providing an
20   unconditional guilty plea constitutes a waiver of the right to appeal such
21   constitutional issues). Since Defendant’s guilty plea was unconditionally made, he
22   waived the right to raise any objections to “Operation Streamline.”
23          B.    Morales-Santana Does Not Render Section 1325 Unconstitutional
24          Defendant argues that Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017),
25   renders Section 1325 unconstitutional. This Court agrees with those courts that have
26   held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
27   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does
28   not address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the

                                               –3–                                   19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.122 Page 4 of 7




 1   Immigration and Nationality Act allows for offending provisions to be stricken
 2   without affecting or invalidating the whole.”); see also United States v. Duffy, 773 F.
 3   App’x 947, 949 (9th Cir. 2019) (unpublished) (“The severability clause of the
 4   Immigration and Nationality Act (‘INA’) dictates that the remainder of [the Act] was
 5   not affected by Morales-Santana.”).
 6         This Court adopts the reasoning in those cases and finds that Section 1325 is
 7   not unconstitutional.
 8         C.     The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is
                  It Unconstitutionally Vague
 9

10         Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the
11   United States at a time or place “other than as designated by immigration officers.”
12   Defense counsel argues this violates the non-delegation doctrine because Congress
13   has delegated to immigration officers the ability to determine the scope of a criminal
14   provision without providing the executive branch official with an intelligible
15   principle to guide the official’s discretion.
16         Congress may not delegate to another branch “powers which are strictly and
17   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
18   However, Congress “may confer substantial discretion on executive agencies to
19   implement and enforce laws.” Id. The Supreme Court has acknowledged “that in
20   our increasingly complex society, replete with ever changing and more technical
21   problems, Congress simply cannot do its job absent an ability to delegate power under
22   broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989).
23   Thus, “a statutory delegation is constitutional as long as Congress ‘lay[s] down by
24   legislative act an intelligible principle to which the person or body authorized to
25   [exercise the delegated authority] is directed to conform.’” Gundy, 139 S. Ct. at 2123
26   (alterations in original) (quoting Mistretta, 488 U.S. at 372).
27         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021,
28   1029–30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on

                                                –4–                                 19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.123 Page 5 of 7




 1   the flawed premise that any immigration officer can arbitrarily designate ports of
 2   entries.” As explained in Gonzalez-Pena:
 3           Congress requires that aliens seeking lawful entrance to the United
 4           States do so at a port of entry. See United States v. Corrales-Vazquez,
             931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d
 5           877, 882 (9th Cir. 2017). Ports of entry can only be designated or de-
 6           designated by the Secretary of Homeland Security subject to the
             Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry
 7           also necessarily include facilities, staffed by immigration officials that
 8           are set up to accept applications for admission. Aldana, 878 F.3d at 882.
             To interpret Section 1325(a) to permit a border patrol agent to designate
 9           a portion of the border fence “on a whim” is in direct conflict with
10           Congress’s clear statutory scheme.

11   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual
12   to enter the United States other than a place designated by immigration officers does
13   not violate the non-delegation doctrine.
14           Furthermore, the statute is not unconstitutionally vague. “A statute can be
15   impermissibly vague for either of two independent reasons. First, if it fails to provide
16   people of ordinary intelligence a reasonable opportunity to understand what conduct
17   it prohibits . . . . Second, if it authorizes or even encourages arbitrary and
18   discriminatory enforcement.”        Hill v. Colorado, 530 U.S. 703, 732 (2000);
19   Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1973). In particular, a
20   statute is vague if it “makes criminal activities which by modern standards are
21   normally innocent,” or if it sets a net so large that law enforcement is able to pick and
22   choose who to arrest. Papachristou, 405 U.S. at 163.
23           Section 1325 provides adequate notice to people of reasonable intelligence as
24   to what is prohibited. Individuals must enter the United States through a designated
25   Port of Entry. Failure to do so by one who is not a citizen of the United States is a
26   violation. There is no suggestion that the statute encourages or even allows arbitrary
27   or discriminatory enforcement. Therefore, the argument that the statute is vague must
28   fail.

                                                –5–                                   19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.124 Page 6 of 7




 1           D.    Defendant’s Guilty Plea Waived Any Defect in the Complaint
 2        Defense counsel argues that the Complaint is defective because it failed to allege
 3   that: (1) Defendant had the purpose, that is the conscious desire to enter the United
 4   States; (2) Defendant had the specific intent to enter the country free from official
 5   restraint; and (3) at the time of the attempted entry Defendant knew he was an alien.
 6   (ECF No. 16.) As a preliminary matter, the word “enter” means to be “free from
 7   official restraint.” See United States v. Lombera-Valdovinos, 429 F.3d 927, 929 (9th
 8   Cir. 2005). Therefore, to the extent the Complaint alleged the Defendant “attempted
 9   to enter the United States,” it also alleged that the Defendant attempted to enter the
10   country free from official restraint.
11           Furthermore, defense counsel did not object to the charging document at the
12   time of the guilty plea. “[D]efects in an indictment do not deprive a court of its power
13   to adjudicate a case.” United States v. Cotton, 535 U.S. 625, 630 (2002). Thus, any
14   defects in the charging document cannot be raised after a guilty plea. Tollett v.
15   Henderson, 411 U.S. 258, 267 (1973). The one exception to this rule is a defect that
16   cannot be cured through a new indictment. Class v. United States, 138 S. Ct. 798,
17   801 (2018).
18           In this case, the alleged defects could easily have been cured by a new charging
19   document. Defense counsel did not raise an objection to the Complaint at the time
20   of the guilty plea. Therefore, the Defendant’s guilty plea waives any alleged defects
21   in the Complaint, and Defendant’s appeal on this ground is denied.
22   E.      Knowledge of Alienage Is Not an Element of Section 1325
23           Defense counsel argues that the Magistrate Judge violated Rule 11 when
24   omitting an element of Section 1325. According to defense counsel, the Magistrate
25   Judge should have advised Defendant that an additional element was that the
26   Defendant knew he was an alien at the time of entry. (ECF No. 16.) Interestingly,
27   however, defense counsel fails to acknowledge that, at the time of the plea, Defendant
28   specifically admitted that he did know he was an alien at the time he attempted to

                                               –6–                                   19mj22907
Case 3:19-mj-22907-RNB-BAS Document 20 Filed 11/13/20 PageID.125 Page 7 of 7




 1   enter the United States. The Magistrate Judge, although he disagreed that this was
 2   an element of the offense, in an abundance of caution, confirmed with the Defendant
 3   that he did have such knowledge at the time he entered.
 4         Defense counsel also argues that the recent Supreme Court decision in United
 5   States v. Rehaif, 139 S. Ct. 2191 (2019), required the Magistrate Judge to add an
 6   element of knowledge of alienage to the 1325 elements. Rehaif concerned the scope
 7   of the word “knowingly” in the context of a prosecution under 18 U.S.C. §§ 922(g)
 8   and 924(a)(2). Contrary to those statutes, Congress did not incorporate the word
 9   “knowingly” into Section 1325.
10         Furthermore, the Court in Rehaif was particularly concerned that failure to
11   incorporate a scienter requirement would result in prosecution of innocent conduct.
12   No such concern exists here. Defendant specifically admitted that he had the required
13   knowledge. Therefore, there is no likelihood the Government was prosecuting
14   innocent conduct.
15         Accordingly, Rehaif is distinguishable, and there is no requirement that the
16   Government prove a defendant knew he was an alien at the time he attempted to enter
17   the United States at a place not designated by immigration officers.
18   IV.   CONCLUSION
19         For the reasons stated above, the Court DENIES Defendant’s appeal from the
20   Magistrate Judge’s decision (ECF No. 10) and AFFIRMS Defendant’s conviction
21   and sentence.
22         IT IS SO ORDERED.
23

24   DATED: November 12, 2020
25

26

27

28


                                             –7–                                  19mj22907
